PER CURIAM:
Donald Sullivan appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sullivan v. Smith, No. 7:04-cv-00026-FL (E.D.N.C. Mar. 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.